Per Curiam,
We fully concur in the conclusions of.the orphans’ court that (1) the Act of April 27, 1855, P. L. 368, constituted the grandchildren of brothers and sisters and the children of uncles and aunts additional classes of collateral heirs as contradistinguished from next of kin, and as to these two classes made the rule of distribution per stirpes; (2) that the purpose of the Act of June 30, 1885, P. L. 251, was to provide for a per capita distribution where the distributees stand in the same degree of consanguinity to the intestate, and therefore repeals the act of 1855 only so far as it prescribes the mode of distribution in such case but does not repeal or modify the act so far as it creates new classes of collaterals. These conclusions are so well sustained by the reasoning of the learned judge of the court below and the authorities cited in his opinion that further discussion is unnecessary and would be unprofitable.
The decree is affirmed and the appeal is dismissed at the costs of the appellant.